Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
dated as of September 18, 2009
by and among
OPKO HEALTH, INC.
AND
THE PURCHASERS SET FORTH ON
THE SIGNATURE PAGES HERETO

 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated effective as
of September 18, 2009, by and between OPKO Health, Inc. (the “Company”), a
corporation organized under the laws of the State of Delaware, with its
principal offices at 4400 Biscayne Boulevard, Miami, Florida 33137 (the
“Principal Office”), and the purchasers whose names and addresses are set forth
on the signature pages hereto (the “Purchasers”). Certain capitalized terms used
but not defined herein shall have the respective meanings set forth on
Schedule 1 attached hereto.
     IN CONSIDERATION of the mutual covenants contained in this Agreement, and
intending to be legally bound hereby, the Company and the Purchasers agree as
follows:
     SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, and the filing with the Secretary of State of the
State of Delaware of the Certificate of Designation of the Powers, Preferences
and Relative, Participating, Optional and Other Special Rights of the 8.0%
Series D Cumulative Convertible Preferred Stock, and Qualifications, Limitations
and Restrictions Thereof, substantially in the form attached hereto as Exhibit A
(the “Certificate of Designation”), the Company has authorized the issuance and
sale to the Purchasers in a private placement of an aggregate of 1,209,677
shares of 8.0% Series D Cumulative Convertible Preferred Stock, par value $0.01
per share, of the Company (each, a “Share” and collectively, the “Shares”), and,
in connection therewith warrants (the “Warrants”) to purchase an aggregate of
3,024,196 shares of the Common Stock, par value $ 0.01 per share, of the Company
(the “Common Stock”).
     SECTION 2. Agreement to Sell and Purchase the Shares. Subject to the terms
and conditions of this Agreement, at the Closing (as defined in Section 3), the
Company shall issue and sell to each Purchaser, and such Purchaser shall buy
from the Company, the number of Shares and Warrants set forth on such
Purchaser’s signature page hereto for an aggregate purchase price equal to the
number of Shares purchased by such Purchaser multiplied by the per-Share
purchase price of $24.80 (the “Purchase Price”). The sum of the aggregate
purchase prices paid by all Purchasers pursuant to the terms of this Agreement
is $29,999,989.60, the product of (x) 1,209,677 and (y) $24.80.
     SECTION 3. Closing
          3.1 Delivery of the Shares at the Closing. The completion of the
purchase and sale of the Shares (the “Closing”) shall occur at the Principal
Office as soon as practicable and as agreed to by the parties hereto, on or
around September 23, 2009, or on such other date or at such different location
as the parties hereto shall mutually agree, but not prior to the date on which
the Closing Conditions (as defined below) have been satisfied or waived (the
“Closing Date”).
          3.2 Closing Deliverables. At the Closing, or as promptly thereafter as
is practicable, the Company shall deliver to each Purchaser (x) one or more
stock certificates registered in the name of such Purchaser, or, if so indicated
on such Purchaser’s Stock Certificate Questionnaire, the form of which is
attached hereto as Appendix I (the “Stock Certificate Questionnaire”), in such
other name(s) as designated by such Purchaser, evidencing the number of Shares
set forth on such Purchaser’s signature page attached hereto, each bearing a
restrictive legend, substantially in the form set forth in Section 6.3, and
(y) a Warrant Certificate, in substantially the form of Exhibit B attached
hereto (each, a “Warrant Certificate”), evidencing the number of Warrants set
forth on the investor signature page hereto executed by Purchaser.

1



--------------------------------------------------------------------------------



 



          3.3 Conditions to the Company’s Obligations. The Company’s obligation
to complete the sale of the Shares and the Warrants at the Closing is subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions, unless otherwise waived (“Company Closing Conditions”):
               (a) receipt by the Company of immediately available funds in the
full amount of the aggregate purchase price for all Shares being purchased at
the Closing;
               (b) each of the representations and warranties of each Purchaser
set forth in Section 5 shall be true and correct on the date of the Closing; and
               (c) each Purchaser shall have performed and complied with all
covenants, agreements and obligations contained in this Agreement that are
required to be performed or complied with by such Purchaser on or prior to the
Closing.
          3.4 Conditions to Purchasers’ Obligations. Each Purchaser’s obligation
to purchase the Shares and Warrants at the Closing is subject to the
fulfillment, at or prior to the Closing, of each of the following conditions,
unless otherwise waived (“Purchaser Closing Conditions” and, together with the
Company Closing Conditions, the “Closing Conditions”):
               (a) each of the representations and warranties of the Company set
forth in Section 4 that is qualified by materiality or material adverse effect
or words of similar effect shall be accurate in all respects on the Closing Date
(except to the extent any such representations and warranties expressly relate
to a specific date, in which case such representations and warranties shall be
accurate as of such date), and each of the representations and warranties of the
Company set forth in Section 4 that is not so qualified shall be accurate in all
material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to a specific date, in which
case such representations and warranties shall be accurate in all material
respects as of such date);
               (b) the Company shall have performed and complied with all
covenants, agreements and obligations contained in this Agreement that are
required to be performed or complied with by the Company on or before the
Closing; and
               (c) the Certificate of Designation shall have been filed with,
and accepted for filing by, the Secretary of State of the State of Delaware.
     SECTION 4. Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to the Purchasers as follows:
          4.1 Issuance of Shares. The Company has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the Company’s issuance and sale of the Shares and Warrants. The Shares, when
issued and delivered and paid for as provided herein, will be duly authorized,
validly issued, fully paid and nonassessable and will be issued free and clear
of any Encumbrances (other than as arising under applicable securities laws or
this Agreement). Assuming the accuracy of the representations and warranties of
the Purchasers set forth in Section 5 of this Agreement, the Shares will be
issued in compliance with all applicable federal and state securities laws.

2



--------------------------------------------------------------------------------



 



          4.2 Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being conducted
and is duly qualified to do business in any other jurisdiction by virtue of the
nature of the businesses conducted by it or the ownership or leasing of its
properties, except where the failure to be so qualified will not, when taken
together with all other such failures, have a Material Adverse Effect on the
Company.
          4.3 Charter and Bylaws. The Company’s Charter and Bylaws, as amended
or restated to date, as filed with the SEC, are a complete and correct copy of
such documents as in effect on the date hereof.
          4.4 Capitalization. As of September 18, 2009, the Company has
(i) authorized 500,000,000 shares of Common Stock, 253,632,889 shares of which
are issued and outstanding, (ii) authorized 4,000,000 shares of Series A
Preferred Stock, $0.01 par value per share, 932,667 shares of which are issued
and outstanding, (iii) authorized 500,000 shares of Series C Preferred Stock,
$0.01 par value per share, 0 shares of which are issued and outstanding; and
(iv) 2,000,000 shares of Series D Preferred Stock (“Series D Preferred Stock”),
0 shares of which are issued and outstanding. All such outstanding shares of
Common Stock and Preferred Stock have been duly authorized and are validly
issued, fully paid and nonassessable. Except as disclosed in the SEC Documents,
as of the date hereof, there are no outstanding options, warrants, rights to
subscribe for, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any class
of capital stock of the Company, or agreements, understandings or arrangements
to which the Company is a party, or by which the Company is or may be bound, to
issue additional shares of its capital stock or options, warrants or rights to
subscribe for, calls or commitment of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of any
class of its capital stock.
          4.5 Authorization, Enforceability and Related Matters. (i) The Company
has full right, power, authority and capacity to enter into this Agreement and
to consummate the transactions contemplated hereby and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement; (ii) the making and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated herein will not
violate any provision of the Company’s Charter or Bylaws or, except to the
extent that it would not have a Material Adverse Effect on the Company or
adversely affect the Company’s ability to consummate the transactions
contemplated hereby, conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any material agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit or other instrument to which the Company is a party,
or any statute or any authorization, judgment, decree, order, rule or regulation
of any court or any regulatory body, administrative agency or other governmental
agency or body applicable to the Company; (iii) no consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required in respect of the
Company’s execution and delivery of this Agreement or the consummation by the
Company of the transactions contemplated by this Agreement; (iv) upon the
execution and mutual delivery of this Agreement by the parties hereto, this
Agreement shall constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to the
enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws or the public
policy underlying such laws; and (v) there is not in effect any order enjoining
or restraining the Company from entering into or engaging in any of the
transactions contemplated by this Agreement.

3



--------------------------------------------------------------------------------



 



          4.6 Brokers or Finders. No broker, investment banker, financial
advisor or other individual, corporation, general or limited partnership,
limited liability company, firm, joint venture, association, enterprise, joint
securities company, trust, unincorporated organization or other person or entity
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company or any of its
Affiliate.
          4.7 SEC Documents. The Company has made available to the Purchasers
true and complete copies of all SEC Documents. As of their respective dates (or
if amended, as of the date of the last amendment filed prior to the date
hereof), the SEC Documents complied in all material respects with the
requirements of the 1934 Act, and rules and regulations of the SEC promulgated
thereunder, and the SEC Documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
          4.8 Company Financial Statements. The financial statements, together
with any notes thereto, included in the Company’s Annual Report on Form 10-K as
filed with the SEC on March 16, 2009 and the Company’s Quarterly Report on Form
10-Q as filed with the SEC on August 7, 2009 fairly present in all material
respects, on the basis stated therein and on the date thereof, the financial
position of the Company at the respective dates therein specified and its
results of operations and cash flows for the periods then ended. Such statements
and related notes have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis except as expressly noted therein and subject in the case of the unaudited
financial statements to year-end adjustments.
          4.9 Material Changes; Undisclosed Events, Liabilities or Developments.
Since June 30, 2009, except as disclosed in any SEC Document filed subsequent to
June 30, 2009 and prior to the date hereof: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect; (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP; (iii) the Company has not altered its
method of accounting; (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; and (v) the Company has not issued any equity securities to any of its
officers, directors or Affiliates. As of the date hereof, except for the
issuance of the Shares contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
subsidiaries or their respective business, properties, operations or financial
condition that is required to be disclosed by the Company under applicable
securities laws.

4



--------------------------------------------------------------------------------



 



          4.10 Full Disclosure. No representation or warranty made by the
Company in this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained herein
not misleading.
     SECTION 5. Representations, Warranties and Covenants of the Purchasers.
Each Purchaser severally, and not jointly with any other Purchaser, represents
and warrants to the Company that:
          5.1 Experience. (i) Such Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, and is making, and is qualified
to make, decisions with respect to investments in shares representing an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company and/or comparable entities, has
the ability to bear the economic risks of an investment in the Shares and has
had the opportunity to request, receive, review and consider all information it
deems relevant in making an informed decision to purchase the Shares; (ii) such
Purchaser is acquiring the number of Shares set forth on such Purchaser’s
signature page attached hereto for its own account, solely for investment and
with no present intention to distribute any of such Shares and is subject to no
arrangement or understanding with any other persons regarding the distribution
of such Shares; (iii) such Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Shares, except in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations promulgated thereunder (the “Rules and
Regulations”) and any applicable state securities laws; (iv) such Purchaser has,
in connection with its decision to purchase the number of Shares set forth on
such Purchaser’s signature page attached hereto, relied solely upon the
representations and warranties of the Company contained in this Agreement;
(v) such Purchaser has had an opportunity to discuss this investment with
representatives of the Company and ask questions of them; and (vi) such
Purchaser is either a “qualified institutional buyer” as defined by Rule 144A
promulgated under the Securities Act or an “accredited investor” as defined by
Rule 501(a) of Regulation D promulgated under the Securities Act.
          5.2 Reliance on Exemptions. Such Purchaser understands that the
Warrants, the Shares, and the Common Stock issuable upon conversion of the
Shares (the “Conversion Shares” and, together with the Shares and the Warrants,
the “Securities”) are being offered and sold to in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of such Purchaser contained in
this Agreement in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

5



--------------------------------------------------------------------------------



 



          5.3 Confidentiality. Such Purchaser understands that this Agreement,
the information contained in all materials provided to the Purchaser by the
Company and its representatives, including any information conveyed orally, in
connection with the transactions contemplated hereunder (“Confidential
Information”), is strictly confidential and proprietary to the Company and is
being provided to such Purchaser solely for such Purchaser’s confidential use in
connection with the transactions contemplated hereunder. Such Purchaser agrees
to use the Confidential Information solely for the purpose of evaluating a
possible investment in the Shares, and such Purchaser acknowledges that it is
prohibited from distributing, divulging or discussing any Confidential
Information, in whole or in part, with any Person, except to such Purchaser’s
financial, investment or legal advisors (such Persons, “Authorized Advisors”),
solely to the extent necessary for such Authorized Advisors to assist such
Purchaser with its proposed investment in the Shares. To the extent that such
Purchaser provides, directly or indirectly, any Confidential Information to any
Authorized Advisor, such Purchaser shall ensure that such Authorized Advisor
maintain the confidentiality of the Confidential Information to the same extent
applicable to such Purchaser as set forth in this Section 5.3. Confidential
Information does not include any information that is or becomes publicly
available through no fault of such Purchaser or Purchaser’s Authorized Advisors,
or that such Purchaser is required to disclose pursuant to applicable law,
regulation or legal process; provided, however, that if such Purchaser is
requested or ordered to disclose any Confidential Information pursuant to any
court or other government order or any other applicable legal procedure, it
shall provide the Company with prompt notice of any such request or order so
that the Company may seek an appropriate protective order.
          5.4 Investment Decision. Such Purchaser understands that nothing in
this Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Shares constitutes legal, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.
          5.5 Risk of Loss. Such Purchaser understands that its investment in
the Shares involves a significant degree of risk, including a risk of total loss
of such Purchaser’s investment, and such Purchaser has full cognizance of and
understands all of the risk factors related to its purchase of the Shares,
including, but not limited to, those set forth in the SEC Documents. The
Purchaser understands that no representation is being made as to the future
value of the Securities.
          5.6 Residency. Such Purchaser’s principal executive offices, or
primary residence, as applicable, are in the jurisdiction set forth on such
Purchaser’s signature page attached hereto.

6



--------------------------------------------------------------------------------



 



          5.7 Authorization, Enforceability and Related Matters. (i) Such
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement; (ii) the making and performance of this Agreement by such
Purchaser and the consummation by such Purchaser of the transactions
contemplated herein will not violate any provision of the organizational
documents of such Purchaser (if not a natural person) or, except to the extent
that it would not have a Material Adverse Effect on such Purchaser’s ability to
consummate the transactions contemplated hereby, conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under any material agreement, mortgage, deed
of trust, lease, franchise, license, indenture, permit or other instrument to
which such Purchaser is a party, or any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body;
administrative agency or other governmental agency or body applicable to such
Purchaser, (iii) no consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental agency or
body is required in respect of such Purchaser’s execution and delivery of this
Agreement or the consummation by such Purchaser of the transactions contemplated
by this Agreement; (iv) upon the execution and mutual delivery of this Agreement
by the parties hereto, this Agreement shall constitute a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to the enforcement of creditor’s rights and the application
of equitable principles relating to the availability of remedies, and except as
rights to indemnity or contribution may be limited by federal or state
securities laws or the public policy underlying such laws; and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.
          5.8 Brokers or Finders. No broker, investment banker, financial
advisor or other individual, corporation, general or limited partnership,
limited liability company, firm, joint venture, association, enterprise, joint
securities company, trust, unincorporated organization or other person or entity
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of such Purchaser or of its
Affiliates.
     SECTION 6. Restrictions on Transfer.
          6.1 Lock-Up. Each of the Purchasers hereby irrevocably agrees that
until the third anniversary of the date of Closing, he she or it will not,
without the prior written consent of the Company, directly or indirectly:
(a) Offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future, of any of the
Securities;
(b) Enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of the Securities, or
(c) Publicly disclose the intention to do any of the foregoing, for a period
commencing on the date hereof and ending on the earlier of (i) the third
anniversary of the date hereof or (ii) the conversion of the Shares pursuant to
subparagraph (e)(ii) of the Certificate of Designation.

7



--------------------------------------------------------------------------------



 



          6.2 Restrictions on Transfer. The Securities may be disposed of only
in compliance with state and federal securities laws. In connection with any
transfer of any Securities other than pursuant to an effective registration
statement or Rule 144 under the Securities Act, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement.
          6.3 Restrictive Legend. Each Purchaser agrees that a restrictive
legend, in substantially the following form, shall be imprinted on the
Securities:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OFFERED FOR SALE IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO OPKO HEALTH, INC., A DELAWARE
CORPORATION, AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
THIS SECURITY IS SUBJECT TO RESTRICTIONS ON RESALE PURSUANT TO THAT CERTAIN
SECURITIES PURCHASE AGREEMENT WITH THE COMPANY DATED SEPTEMBER 18, 2009, A COPY
OF WHICH CAN BE OBTAINED FROM THE ISSUER OR THE HOLDER OF THIS SECURITY. NO
TRANSFER OF SUCH SECURITY WILL BE MADE ON THE BOOKS OF THE ISSUER UNLESS
ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH AGREEMENT.
     SECTION 7. Survival of Representations, Warranties and Agreements. All
covenants, representations and warranties made by the Company and the Purchasers
herein and in any documents delivered pursuant hereto shall survive for a period
of one (1) year following the later of the execution of this Agreement or the
Closing.

8



--------------------------------------------------------------------------------



 



     SECTION 8. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint (or
joint and several) with the obligations of any other Purchaser hereunder, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under this Agreement. The decision of a Purchaser to
purchase Shares pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser. Nothing contained in this Agreement, and
no action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any kind of
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under this Agreement.
     SECTION 9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when received by confirmed facsimile or (iii) one (1) business
day after deposit with a nationally recognized overnight carrier, specifying
next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and the Purchasers as follows or at
such other addresses as the Company or any Purchaser may designate upon ten
(10) days’ advance written notice to the other party:

           (a)        if to the Company, to:

OPKO Health, Inc.
4400 Biscayne Boulevard
Miami, FL 33137
Attn.: Kate Inman

          (b) if to a Purchaser, at its address as set forth on such Purchaser’s
signature page attached hereto.
     SECTION 10. Amendments. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and each of
the Purchasers. No waiver of any provision this Agreement shall be binding
unless executed in writing by the party to be bound thereby. No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.
     SECTION 11. Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.
     SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     SECTION 13. Governing Law. This Agreement and any disputes or claims
arising out of or in connection with its subject matter shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
the rules of conflict of laws of such state that would cause the laws of another
jurisdiction to apply. The parties hereto acknowledge and agree that venue and
jurisdiction for any claim, suit or controversy related to or arising out of
this Agreement shall lie in the state or federal courts located in Miami-Dade
County, Florida. THE PARTIES HEREBY WAIVE THE RIGHT TO JURY TRIAL OF ANY MATTERS
ARISING OUT OF THIS AGREEMENT OR THE CONDUCT OF THE RELATIONSHIP BETWEEN THEM.

9



--------------------------------------------------------------------------------



 



     SECTION 14. Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties. Facsimile or
other electronically scanned and transmitted signatures shall be deemed
originals for all purposes of this Agreement.
     SECTION 15. Entire Agreement. This Agreement (including the Exhibits,
Schedules and Appendices attached hereto) and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.
     SECTION 16. Fees and Expenses. Except as expressly set forth herein, the
Company, on the one hand, and each Purchaser, on the other hand, shall pay their
respective fees and expenses related to the transactions contemplated by this
Agreement.
     SECTION 17. Parties. This Agreement is made solely for the benefit of and
is binding upon the Purchasers and the Company, and no other person shall
acquire or have any right under or by virtue of this Agreement.
     SECTION 18. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns. This Agreement and
the rights of each Purchaser hereunder may be assigned by said Purchaser only
with the prior written consent of the Company. The Company may not assign this
Agreement without the written consent of each of the Purchasers.
     SECTION 19. Further Assurances. Each party agrees to cooperate fully with
the other parties hereto and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
     SECTION 20. Liability Not Affected by Knowledge or Waiver. The right to
recovery of losses or other remedy based upon breach of representations,
warranties or covenants will not be affected by any investigation conducted, or
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement, with respect to the accuracy
or inaccuracy of or compliance or noncompliance with any such representation,
warranty, or covenant.
[Signature pages follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            COMPANY:

OPKO HEALTH, INC.
      By:           Name:   Steven D. Rubin        Title:   Executive Vice
President - Administration     

 
 
Company Signature Page to Securities Purchase Agreement

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Frost Gamma Investments Trust       (name
of corporation or entity)           

                  By:           Name:   Phillip Frost        Title:   Trustee   
 

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Hsu Gamma Investment, L.P.       (name of
corporation or entity)           

                  By:           Name:   Jane Hsiao        Title:   General
Partner     

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
          If a corporation or other entity:  (name of corporation or entity)   
       

                  By:           Name:           Title:        

If an individual:

                        Name:   Steven Jerry Glauser           

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  IVC Investors, LLLP       (name of
corporation or entity)           

                  By:           Name:   Ernest M. Halpryn        Title:  
President     

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Ha-Len, LLC       (name of corporation or
entity)           

                  By:           Name:   Glenn L. Halpryn        Title:  
Manager     

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
          If a corporation or other entity:  (name of corporation or entity)   
       

                  By:           Name:           Title:        

If an individual:

                        Name:   Glenn L. Halpryn           

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
          If a corporation or other entity:  (name of corporation or entity)   
       

                  By:           Name:           Title:        

If an individual:

                        Name:   Ernest M. Halpryn           

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Brilliant Champion Resources Limited    
  (name of corporation or entity)           

                  By:           Name:   Lee, Chin-Hung        Title:   Director 
   

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Grandtime Associates Limited       (name
of corporation or entity)           

                  By:           Name:   Yang, Wen-Chun        Title:   Director 
   

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Kwang Shun Company Limited       (name of
corporation or entity)           

                  By:           Name:   Chang, Hsiu-Yen        Title:  
Director     

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Oracle Partners, L.P.       (name of
corporation or entity)           

                  By:           Name:   Larry N. Feinberg        Title:  
Managing Member     

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  Fidaco Investments C.V.       (name of
corporation or entity)           

                  By:           Name:   Leslie Alan Rozencwaig, Esq.       
Title:   Attorney-In-Fact     

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
          If a corporation or other entity:  (name of corporation or entity)   
       

                  By:           Name:           Title:        

If an individual:

                        Name:   Armando M. Codina           

                        Name (co-purchaser, if any):      Margarita M. Codina   
 

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER(S):
    If a corporation or other entity:  ASTRAEA Holdings Limited       (name of
corporation or entity)           

                  By:           Name:           Title:        

If an individual:

                        Name:              

                        Name (co-purchaser, if any):           

         
Number of Shares Purchased:
       
 
       
Number of Warrants Purchased
       
 
       
Purchase Price
       
 
       
Contact Information
       

 
 
Purchaser Signature Page to Securities Purchase Agreement

25



--------------------------------------------------------------------------------



 



EXHIBIT A


Certificate of Designation

 



--------------------------------------------------------------------------------



 



EXHIBIT B


Warrant Certificate

 



--------------------------------------------------------------------------------



 



Appendix I
STOCK CERTIFICATE QUESTIONNAIRE
     Pursuant to Section 3 of the Agreement, please provide us with the
following information:

            1.    
The exact name that your Shares are to be registered in (this is the name that
will appear on your stock certificate(s)). You may use a nominee name if
appropriate:
       
 
  2.    
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:
       
 
  3.    
The mailing address of the Registered Holder listed in response to item 1 above:
       
 
  4.    
The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:

            PURCHASER
      By:                         Its:      

 



--------------------------------------------------------------------------------



 



         

Schedule 1
CERTAIN DEFINED TERMS
     Definitions. The following terms, whenever used herein, shall have the
following respective meanings for all purposes of this Agreement.
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Affiliate” means as to any Person (a) any Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person, and (b) any Person who is a director, officer, partner or principal of
such Person or of any Person which directly or indirectly controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” of a Person shall mean the power, direct or indirect, to
direct or cause the direction of the management and policies of such Person
whether by ownership of voting stock, by contract or otherwise.
     “Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended from time to time.
     “Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as may be amended from time to time.
     “Encumbrances” means any and all liens, encumbrances, charges, mortgages,
deeds of trust, options, pledges, restrictions on transfer, preemptive rights,
rights of first refusal or offer, security interests, hypothecations, easements,
rights-of-way or encroachments of any nature whatsoever, whether voluntarily
incurred or arising by operation of law.
     “Governmental Authority” means any nation or country (including but not
limited to the United States) and any state, commonwealth, territory or
possession thereof and any political subdivision of any of the foregoing,
including but not limited to courts, departments, commissions, boards, bureaus,
agencies, ministries or other instrumentalities.
     “Material Adverse Effect” means a material adverse effect on the business,
results of operations, properties or assets of a Person; provided, however, that
“Material Adverse Effect” shall not include the impact on such business, results
of operations, properties or assets of a Person arising out of or attributable
to (i) economic conditions affecting the United States generally,
(ii) conditions or effects affecting the capital markets in the United States
generally or (iii) effects relating to the announcement of the execution of this
Agreement or otherwise to the pendency of the transactions contemplated hereby,
except to the extent that the impact of any of the conditions or events
described in the foregoing clauses (i), (ii) or (iii) disproportionally affects
such Person.
     “Person” means any individual, corporation (including any not-for-profit
corporation), general or limited partnership, limited liability partnership,
joint venture, estate, trust, firm, company (including any limited liability
company or joint stock company), association, organization, entity or
Governmental Authority.

S-1-1



--------------------------------------------------------------------------------



 



     “SEC” means the United States Securities and Exchange Commission.
     “SEC Documents” means each form, report, schedule, statement and other
document filed or required to be filed by the Company with the SEC pursuant to
the 1934 Act through the date hereof, including any filed amendment to such
document, whether or not such amendment is required to be so filed. “SEC
Documents” does not include any information furnished to the SEC, including, but
not limited to, information under Items 2.02, 7.01 or 9.01 of Form 8-K.

S-1-2